Citation Nr: 1045310	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death (DIC).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1937 to October 
1959.  The Veteran died in July 1993.  The appellant (or 
claimant) is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied the reopening of service connection for the cause of 
the Veteran's death.  Subsequently, in an April 2010 decision, 
the Board reopened service connection and remanded the claim to 
the Appeals Management Center (AMC) for further development. 

The record indicates that the AMC complied with the Board's 
requests, including the procurement of the Veteran's service 
personnel records.  As the AMC complied with the April 2010 
Remand directives, we will proceed to render a decision on this 
claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting 
the Board's duty to "insure [the RO's] compliance" with the terms 
of its remand orders).  The appellant did not request a hearing 
before the Board.  

The Board also notes that, in October 2010, the appellant 
submitted additional documents to the RO, after the issuance of 
the most recent Supplemental Statement of the Case (SSOC) in 
September 2010, without a written waiver of agency of original 
jurisdiction (AOJ) review.  However, the Board notes that this 
material consists mostly of argument from the appellant, 
reiterating the basis for her claim, as well as documents already 
of record.  The sole new document submitted with the October 2010 
material was a paper from the National Association of Atomic 
Veterans, Inc., defining the term "Atomic Veteran."  The Board 
notes that this information is not pertinent in this matter as it 
does not offer any proof that the Veteran was exposed to 
radiation during service.  As this document is not relevant to 
the Veteran's claim, the Board finds that it is not pertinent to 
this case.  As such, because the documents submitted are either 
cumulative of evidence already in the file or lacking any 
pertinent value to the issue under appeal, referral to the AOJ 
for initial review is not required.  38 C.F.R. § 20.1304(c) 
(2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 1993; the death certificate 
lists the primary cause of death as myocardial infarction due to 
coronary artery disease.  

2.  The Veteran was not service connected for a heart disorder or 
any other disability at the time of his death.  

3.  The Veteran was not exposed to ionizing radiation during 
service.  

4.  The Veteran's cause of death is not etiologically related to 
a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  See 38 U.S.C.A. §§ 101(24), 
1101, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the appellant about the information and evidence necessary 
to substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; and (3) 
inform the appellant about the information and evidence the 
veteran is expected to provide.  VCAA notice should be provided 
to a veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The United States Court of Appeals for Veterans Claims (Court) 
held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when 
adjudicating a claim for dependency and indemnity compensation 
(DIC) (to include service connection for the cause of the 
veteran's death), VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of the 
veteran's death based on a previously service-connected 
disability; and (3) an explanation of the evidence and 
information required to substantiate a claim based on a condition 
not yet service connected.

A February 2007 VCAA notice substantially satisfied most of the 
provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO 
informed the appellant about the information and evidence not of 
record that was necessary to substantiate her claim; the 
information and evidence that VA would seek to provide; and the 
information and evidence the appellant was expected to provide.  
The Board notes that this letter did not provide any information 
concerning the evaluations or the effective dates that could be 
assigned should service connection be granted.  See Dingess, 
supra.  However, there is no question regarding a rating in a DIC 
case and, since this decision affirms the RO's denial of the 
benefits sought, any question regarding an effective date to be 
assigned is moot.  

The February 2007 letter also provided the information required 
by Hupp in that it included an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of a veteran's death based on a 
previously service-connected condition.  As the Veteran was not 
service connected for any disabilities at the time of his death, 
the letter did not list any service-connected disorders.  

From a review of the record, the Board also finds that the 
appellant had actual knowledge of the information and evidence 
needed to substantiate a claim for benefits based on a non-
service connected disorder.  Specifically, since the original 
claim for benefits in September 1993, the appellant has submitted 
statements and evidence indicating that the Veteran died due to 
disorders caused by exposure to radiation and chemicals during 
service.  As will be discussed below, she submitted a statement 
from December 1993 statement from a physician, indicating a link 
between the Veteran's fatal heart disorder and radiation 
exposure.  Also, the appellant was represented throughout the 
pendency of this appeal by a Veterans Service Organization (VSO) 
recognized by VA, specifically the Virginia Department of 
Veterans Services.  In a November 2009 statement, the VSO 
indicated that the appellant contended that her husband's death 
was caused by radiation exposure during service.  Therefore, as 
the appellant had actual knowledge of what was required to 
substantiate a claim for the cause of the Veteran's death based 
on a condition not yet service connected, the Board finds that 
all the requirements of Hupp have been substantially satisfied.  

Also, the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

The Board finds that all necessary assistance has been provided 
to the appellant.  VA has acquired the Veteran's service 
treatment records, service personnel records, private treatment 
records, and VA treatment records to assist the appellant with 
the claim.  

As to the duty to provide a medical opinion, the record shows 
that the Veteran died of myocardial infarction due to coronary 
artery disease.  Heart disorders are not apparent until years 
post-service and there is no credible evidence of a causal link 
between the Veteran's coronary artery disease and any incident of 
service.  As explained in more detail below, the appellant 
contends that the Veteran was present at a nuclear test in 1955.  
She has provided a letter from a qualified private examiner 
explaining that the Veteran's heart disease was related to 
radiation exposure.  However, there is no credible evidence 
indicating that the Veteran was exposed to radiation during 
service.  Under these circumstances, there is no duty to provide 
a medical opinion in this case.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006). 

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Cause of Death Laws and Regulations

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to disease or 
injury incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of death.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) 
(2010).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  First, if a veteran 
exposed to radiation during active service later develops one of 
the diseases listed at 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 
2010); 38 C.F.R. 
§ 3.309(d) (2010), a rebuttable presumption of service connection 
arises.  See 
38 C.F.R. §§ 3.307, 3.309 (2010).  Second, under 38 C.F.R. § 
3.311 (2010), service connection may be established if a 
radiation-exposed Veteran develops a "radiogenic disease" (one 
that may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b) or established by competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease), if the VA Undersecretary for Benefits determines that a 
relationship, in fact, exists between the disease and the 
veteran's radiation exposure in service.  Third, even if the 
claimed disability is not listed as a presumptive disease under 
38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 
3.311, direct service connection may be established by competent 
evidence establishing the existence of a medical nexus between 
the claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 C.F.R. § 3.309(d)(2) are: 
Leukemia (other than chronic lymphocytic leukemia), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer of 
the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, cancer 
of the urinary tract; bronchiolo-alveolar carcinoma; cancer of 
the bone; cancer of the brain; cancer of the colon; cancer of the 
lung; and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), a veteran may still 
benefit from the special development procedures provided in 38 
C.F.R. § 3.311 if a veteran suffers from a radiogenic disease and 
claims exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All forms 
of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) 
thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal 
cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic 
cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) 
salivary gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) non- malignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) 
tumors of the brain and central nervous system; (xxi) cancer of 
the rectum; (xxii) lymphomas other than Hodgkin's disease; 
(xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (2010).

38 C.F.R. § 3.311 also provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  38 C.F.R. 
§ 3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable degree 
within any applicable presumption period specified in either 
38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and where it is contended 
that the disease is a result of ionizing radiation exposure in 
service.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.


Analysis of Service Connection for Cause of Death

Having considered the entire record of evidence, the Board finds 
that the preponderance of evidence weighs against service 
connection for the cause of the Veteran's death.  The Veteran's 
death certificate indicates that he died on July [redacted], 1993.  The 
medical examiner listed the primary cause of death as myocardial 
infarction due to coronary artery disease.  On the date of his 
death, the Veteran was not service connected for any disability.

The evidence contains no treatment record or lay statement 
indicating a heart disorder manifesting during service.  In a 
March 2007 statement, the appellant reported that the Veteran did 
not experience heart problems until after his initial treatment 
for cancer, in November 1968.  In a November 1986 naval hospital 
treatment record, the naval examiners noted that the Veteran had 
arteriosclerotic cardiovascular disease.  They also indicated 
that the Veteran had undergone a triple bypass in 1981 as a 
result of this disorder.  As the lay evidence does not establish 
onset of heart disease until, at the earliest, November 1968, and 
the treatment evidence does not indicate onset until 1981, the 
Board finds that neither the lay evidence nor the treatment 
records indicate any manifestation of a heart disorder during 
service or soon after service.

In a statement received in August 2010 by VA, the appellant 
essentially contended that the Veteran developed kidney cancer, 
prostate cancer, colon cancer, facial melanomas, blood disorder 
and heart disease as a result of service.  She indicated that the 
Veteran's physicians had told her that these disorders were 
related to excessive exposure to munitions chemicals and 
radiation fallout.  She contended that the fallout occurred at 
the Nevada Proving Ground in 1955 where the Veteran was exposed 
to radiation during testing of a nuclear weapon during Operation 
Teapot.  

Having reviewed the evidence of record, the Board finds that the 
competent evidence does not support the contention of in-service 
radiation exposure.  First, the Board does not find the 
appellant's statements regarding the Veteran's radiation exposure 
during Operation Teapot to be credible.  The appellant has 
contended throughout this appeal that she learned of the 
Veteran's radiation exposure only through statements he made to 
her years after the incident.  In a May 1994 statement, the 
appellant stated that she did not have any paperwork, such as 
temporary duty orders, to introduce as evidence.  The Board notes 
that the appellant is competent to report what others have told 
her.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the Board notes that the 
appellant has not been consistent in her statements.  

Reviewing the evidence of record, in a December 1993 statement, 
the appellant stated that the Veteran was exposed to radiation 
while witnessing a nuclear test during temporary active duty in 
the Nevada Desert.  She stated that she did not know where or 
when the bomb testing took place.  Subsequently, in a January 
1994 letter to the Department of Energy, the appellant stated 
that the Veteran was sent to Nevada as part of a classified 
mission at some point during the years 1953 through 1955.  

Somewhat inconsistently, in a January 2007 letter, the appellant 
stated that the Veteran witnessed nuclear testing at a specific 
location, White Sands, New Mexico.  She further noted in her 
letter that military personnel at the White Sands tests 
experienced higher radiation levels than what would be considered 
safe.  Subsequently, in a December 2008 statement included with 
her substantive appeal to the Board, the appellant reiterated 
that the Veteran was exposed to radiation at the White Sands 
Missile Range in Alamogordo, New Mexico.  

On an undated VA Radiation Risk Activity Information Sheet, 
submitted in August 2010, the appellant claimed a different 
location as the site of the claimed radiation exposure.  She 
stated that the Veteran witnessed nuclear testing as part of 
Operation Teapot in Nevada in February 1955.  In a subsequent 
undated statement, the appellant contended that the Veteran's 
service personnel records were incomplete because they did not 
mention his temporary duty assignment at Operation Teapot.  

The Board again notes the appellant is competent to report 
statements made to her by the Veteran prior to his passing; 
however, her statements are not credible.  The appellant's 
current statements, indicating that the Veteran mentioned being 
exposed to radiation at Operation Teapot in 1955, are 
inconsistent not only with other statements of record, but with 
statements made in her December 2008 substantive appeal.  
Considering the inconsistencies in the appellant's accounts, 
coupled with the lack of any other evidence of record that 
suggests radiation exposure in service, the Board finds that her 
statements regarding the Veteran's recollections of the place and 
time of his purported radiation exposure lack credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(noting that the Board, as part of its duties, is to weigh the 
evidence of record and determine credibility).

Also, the Board notes that the Veteran's service personnel 
records indicate that the Veteran did not participate in a 
radiation test in the early 1950s, as claimed by the appellant.  
Service personnel records indicate that the Veteran served during 
this period in Norfolk, Virginia, until transfer to Guantanamo 
Bay, Cuba, in September 1955.  The Veteran's records contain no 
notation indicating temporary duty in either Nevada or New Mexico 
during service.  The appellant contends that the Veteran's 
temporary duty records involving his participation in Operation 
Teapot must be missing from the file.  She contends that the 
claimed incomplete records do not establish his presence or 
absence at a nuclear test site, she contends that VA must concede 
exposure to radiation.  38 C.F.R. § 3.311(a)(4)(i).  

First, as stated above, the Board finds the appellant's 
statements regarding the Veteran's participation in Operation 
Teapot to lack credibility.  Moreover, as the Veteran's service 
personnel records both consist of all such records kept by the 
Joint Services Records Research Center and encompass his entire 
period in service, the Board finds nothing to suggest that they 
are incomplete.  The Court has held that in the absence of clear 
evidence to the contrary, the law presumes the regularity of the 
administrative process, to include the maintenance and handling 
of the Veteran's service personnel records.  YT v. Brown, 9 Vet. 
App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  A statement 
by a claimant, indicating that the records are incomplete because 
a record she believes should be there is not, is not sufficient 
to rebut the presumption of regularity in record-keeping 
operations.  YT, 9 Vet. App. at 199.  Therefore, because the 
Veteran was noted to have served in Norfolk, Virginia, at the 
time of the nuclear testing in New Mexico and Nevada, they 
establish the Veteran's absence from an area of claimed radiation 
exposure.  Therefore, the Board finds that the Veteran was not 
present at any area of radiation exposure suggested by the 
appellant.  38 C.F.R. § 3.311(a)(4)(i).

Reviewing the treatment evidence of record, in support of her 
claim, the appellant submitted a December 1993 statement from the 
Veteran's treating physician.  In this statement, the physician 
noted that the Veteran had experienced three types of cancer, 
specifically renal cell carcinoma, cancer of the colon, and 
myelodysplasia.  He indicated that two of these cancers 
manifested at an early age.  He stated that, in addition, the 
Veteran had accelerated arteriosclerosis manifesting in an early 
age in the absence of a family history of early coronary artery 
disease.  He wrote that "these illnesses exceed chance 
occurrence and support some environmental cause."  Stating that 
the appellant was aware that the Veteran was exposed to radiation 
in service, the examiner assumed this inaccurate fact which was 
the basis for the opinion and indicated that the illnesses and 
the radiation exposure had to be related.  

In reviewing the physician's letter, the Board again notes that 
the credible evidence of record contains no indication that the 
Veteran was exposed to radiation in service.  Therefore, as the 
physician's purported opinion of a nexus between in-service 
radiation and any fatal disorder is based on the inaccurate 
factual assumption of in-service radiation exposure, the Board 
finds that it is not of probative value in this matter.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an 
opinion based upon an inaccurate factual premise has no probative 
value).  

Moreover, the appellant herself on some occasions has claimed 
that the Veteran did not die due to radiation exposure.  In her 
most recent statements, submitted after the substantive appeal to 
the Board, the appellant has claimed that the Veteran's death 
could have been caused by exposure to chemicals due to service.  
However, the Board notes that the record contains no treatment 
evidence indicating a link between the Veteran's fatal coronary 
artery disease and exposure to chemicals during service.  

Regarding the appellant's statements as to the cause of the 
Veteran's death, the Board also notes that lay witnesses may, in 
some circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007)).  However, in this case, the cause of the 
Veteran's death involves a complex medical etiological question 
because it deals with the complex organ of the heart and internal 
and largely unobservable processes of the coronary artery disease 
of the heart and arteries.  The appellant is competent to relate 
symptoms of coronary artery disease that she observed the Veteran 
experience at any time, including symptoms such as chest pains, 
shortness of breath with exertion, and fatigability, but is not 
competent to diagnose coronary artery disease because such 
diagnosis requires specific clinical blood testing or other 
testing to reveal the disease process.  

Likewise, the appellant is not competent to render an opinion as 
to the cause or etiology of any cardiovascular disease because 
doing so requires medical knowledge or training about the onset 
and progression of the unseen aspects of the coronary artery 
disease process, in addition to any observable symptoms of such 
disorder.  See Rucker, 10 Vet. App. at 74 (stating that a lay 
person is not competent to diagnose or make a competent nexus 
opinion about a disorder as complex as cancer).  Even were the 
appellant competent to render such nexus opinion, her opinion 
would be based on the inaccurate factual history that she has 
asserted in writing and in hearing testimony during this claim, 
namely, that the Veteran was exposed to radiation during service.  
Because any opinion would be based on such a pivotal, but 
inaccurate factual assumption of radiation exposure in service, 
her opinion would also be of no probative value.  See Reonal, 5 
Vet. App. at 461. 

For the above reasons, the Board finds that the preponderance of 
the evidence weighs against service connection for the cause of 
the Veteran's death, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death (DIC) is 
denied.  



____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


